 

pb

non

10

11

12

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

“ OD ww

 

 

HEATHER E. WILLIAMS, Bar #122664
Federal Defender

CHARLES J. LEE, Bar #221057
Assistant Federal Defender

Branch Chief, Fresno Office

 

 

2300 Tulare Street, Suite 330 . CLERK, U.S, DISTRICT COURT
Fresno, California 93721-2226 STERN DISTRICT OF GALJFORNIA
Telephone: (559) 487-5561 DEPUTY GLERR

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

/

Case No. 6:19-po-00188 JDP

UNITED STATES OF ‘AMERICA, )
Plaintiff, ) APPLICATION AND
) ORDER APPOINTING COUNSEL
Vs. )
) Date: February 26, 2020
SANDRA D ORE, ) Time: 10:00 A.M.
) Crtm: Video appearance
Defendant. ) Judge: Hon. Jeremy D. Peterson
)
)

 

Defendant, Sandra D Ore, through the Federal Defender for the Eastern District of
California, hereby requests appointment of Counsel.

The defendant submits the attached Financial Affidavit as evidence of her inability to
retain counsel. On January 1, 2019, Ms, Ore was charged with 36 CFR § 4.26, Failure to have
valid Driver’s License. Ms. Ore is to appear in court on February 26, 2020 before the Honorable
Jeremy D. Peterson, United States Magistrate Judge, in Yosemite National Park via video ,
appearance.

Therefore, after reviewing Ms. Ore’s Financial Affidavit, it is respectfully recommended

LAE

CHARLES J. “ER~
Assistant Federal Defender
Branch Chief, Fresno Office

that Counsel be promptly appointed.

DATED: January / , 2020

 
1 ORDER
2 Having satisfied the Court that the defendant is financially unable to retain Counsel, the

3 Court hereby appoints counsel pursuant to 18 U.S.C. § 3006A.

Dated: IpSGery F200
ORABLE BARBARA A. MCAULIFFE

Ch UNITES STATES GISTRATE JUDGE

  
 
    

 

Oo SS NHN DN NH BK

1]
12
13
14
15
16 ’

18
19
20
21
22
23
24
25
26
27
28

 

 

 

 
